Roe, C. J. This cause coming on to be heard on the Court’s own motion to modify the award ordered in the Opinion dated May 2, 1980, issued by the Court in this claim; The court hereby finds: 1. That the amount awarded Claimants in the instant claim was erroneously entered as $8,640.03. 2. That the correct amount which should have been awarded Claimants, as fully and adequately substantiated by the evidence in this case, is $12,361.95. 3. That the award in the instant claim should be increased by $3,721.92. It is hereby ordered that $3,721.92 be, and hereby is, awarded to Hoagland, Maucker, Bernard & Almeter on behalf of the Claimants in The Elegante Ladies’ Apparel, Inc., et al., Case No. 5899.